Pillsbury, P. J. The argument of counsel for a reversal of this decree seems to he based solely upon what is claimed to bo errors in the original proceeding for the assignment of dower and homestead. It is suggested that the decree was not signed by the judge passing it and that it was surreptitiously placed upon the record without any order of court. There is nothing in the record tending to show that the decree was not properly passed and recorded, and it not being essential to its validity' that it should be signed by the judge (Dunning v. Dunning, 37 Ill. 306), the point urged can not be sustained. There is nothing in the position assumed that the writ of possession was a nullity, because the decree did not provide for the service upon the defendant of a copy of the decree instead of a written notice. The court could have ordered under the statute that the writ issue at once without the service of notice or copy of the decree upon the defendant, and he has no cause of complaint in the regard complained of. It is clear the court had jurisdiction of the subject-matter and of the person of appellant, and the principle is well settled that in such case the decree can not he attacked in a collateral proceeding for mere errors that may have occurred upon the hearing or in the decree. We see no error in the decree and it will be affirmed. Decree affirmed.